DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2013/0204571 (Savchenko et al.).
With regards to claim 1, Savchenko et al. discloses a vibrating beam accelerometer, as illustrated in Figures 1-3, a resonant sensor 20; a substrate 32 (e.g. base section; paragraph [0007]); a proof mass 30 suspended from the substrate by one or more flexures (e.g. via a flexure not illustrated; paragraph [0007]) to allow the proof mass to move relative to the substrate along a sensitive axis (observed in Figure 1); a first resonant element 36 connected between the substrate and the proof mass (observed in Figure 1; paragraph [0007]); a second resonant element 38 connected between the substrate and the proof mass (observed in Figure 1; paragraph [0007]); the first resonant element 36 and the second resonant element 38 are positioned so that the proof mass is between the first resonant element and the second resonant element along the sensitive axis (observed in Figure 1); the first resonant element 36 and the second resonant element 38 have a substantially identical structure to one another (observed in Figure 1); a drive and sensing circuitry 140,142,146,150,152,158 (e.g. circuitry in 
	With regards to claim 6, Savchenko et al. further discloses the first and second resonant elements are single beam resonators or double ended tuning fork resonators.  (See, paragraph [0007]).
	With regards to claim 21, the claim is directed to a method claim and is commensurate in scope with the above apparatus claim and is rejected for the same reasons as set forth above.
	With regards to claim 22, Savchenko et al. further discloses the first mode is a fundamental mode of vibration and the second mode is a second order mode of vibration (e.g. mode 1 and mode 3; paragraph [0007]).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 7-10 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0204571 (Savchenko et al.) in view of U.S. Patent 

With regards to claim 2, Savchenko et al. further discloses the first electrode assembly 146 comprises an electrode positioned relative to the first resonant element to allow the first resonant element to be driven in both a fundamental mode and in a second order mode (e.g. mode 1 and mode 3; paragraph [0007]).
The only difference between the prior art and the claimed invention is the first electrode assembly comprises a first pair of electrodes positioned relative to the first resonant element.
Seshia et al. discloses a resonant sensor comprising, as illustrated in Figures 1-6, a resonant sensor (e.g. sensor as illustrated in Figure 6); a substrate (e.g. underlying substrate/frame; paragraphs [0075],[0088]); a proof mass 110 suspended from the substrate by one or more flexures 116 (paragraph [0088]; Figure 6) to allow the proof mass to move relative to the substrate along a sensitive axis (observed in Figure 6); a first resonant element 122 (e.g. top resonant element in Figure 6) connected between the substrate and the proof mass (observed in Figure 6); a second resonant element 122 (e.g. bottom resonant element in Figure 6) connected between the substrate and the proof mass (observed in Figure 6); the first resonant element 122 and the second resonant element 122 are positioned so that the proof mass is between the first resonant element and the second resonant element along the sensitive axis (observed in Figure 16); the first resonant element 36 and the second resonant element 38 have a substantially identical structure to one another (observed in Figure 6); a first electrode assembly comprises a first pair of electrodes 130,132 (e.g. top electrodes in Figure 6) positioned relative to the first resonant element 122 (paragraph [0088]; Figure 6).  (See, paragraphs [0065] to [0091]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a first pair of electrodes positioned relative to the first resonant element as suggested by Seshia et al. to the system of Savchenko et al. to have the ability to apply a drive signal to 
With regards to claim 4, Savchenko et al. further discloses the second electrode assembly 158 comprises an electrode positioned relative to the second resonant element to allow the second resonant element to be driven in both a fundamental mode and in a second order mode (e.g. mode 1 and mode 3; paragraph [0007]).  At the same time, Seshia et al. further discloses a second electrode assembly comprises a first pair of electrodes 130,132 (e.g. bottom electrodes in Figure 6) positioned relative to the first resonant element 122 (paragraph [0088]; Figure 6).
With regards to claims 3 and 5, Seshia et al. does not explicitly specify such structural arrangements (the first pair of electrodes is positioned around the position of the antinode of the first resonant element vibrating in the second order mode; the second pair of electrodes is positioned around the position of the antinode of second resonant element vibrating in the second order mode) as in these claims.  However, to have set such structural characteristics and configuration as in the claims is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention, namely positioning the electrodes around the antinode to have the ability to drive and sense the maximum amplitude of oscillation.
With regards to claim 7, Seshia et al. further discloses each of the first and second resonant elements 122 are connected to the proof mass through a microlever 24,124.  (See, paragraphs [0071],[0088]; Figures 3,6).
With regards to claim 8, Seshia et al. further discloses each microlever 24,124 comprises a main beam extending orthogonal to the sensitive axis.  (See, as observed in Figures 3,6).

With regards to claim 10, Seshia et al. further discloses a sensing circuit (e.g. circuitries in Figure 6; paragraphs [0088],[0089]) configured to provide a differential output based on a resonant frequency shift of the first resonant element and a resonant frequency shift of the second resonant element.  (See, paragraphs [0015],[0038],[0067],[0084],[0085]).
With regards to claims 12-13, Savchenko et al. and Seshia et al. do not specify such structural arrangements (one or more of the flexures has a serpentine shape; the one or more serpentine shape flexures has a variable width such that a width of the serpentine flexure is lower in a mid-section between the substrate and the proof mass than at end-sections that are respectively connected to the substrate and the proof mass) as in these claims.  To have set such structural characteristics and configurations as in the claims is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention and without altering and/or changing the operation and/or performance of the flexures, namely to suspend the proof mass from the substrate to allow the proof mass to move relative to the substrate along the sensitive axis.
With regards to claim 14, Seshia et al. further discloses the resonant sensor is microelectromechanical systems (MEMS) sensor.  (See, paragraph [0065]).
With regards to claim 15, Seshia et al. further discloses the substrate, the proof mass, the flexures and the first and second resonant elements are formed from silicon.  (See, paragraphs [0005],[0026],[0043], [0081],[0088]).
With regards to claim 16, Seshia et al. further discloses the resonant sensor is configured as a gravity sensor (e.g. z-axis/g direction acceleration sensor; paragraph [0084]).

Claims 11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0204571 (Savchenko et al.) in view of U.S. Patent Application Publication 2014/0305208 (Thiruvenkatanathan et al.).
With regards to claim 11, Savchenko et al. does not disclose a third resonant element coupled to the first resonant element and a fourth resonant element coupled to the second resonant element; the sensing circuit is configured to provide a differential output based on a change in relative amplitude or phase of vibration between the first resonant element and the third resonant element and a change in relative amplitude or phase of vibration between the second resonant element and the fourth resonant element.
Thiruvenkatanathan et al. discloses a MEMS inertial sensor comprising, as illustrated in Figures 1-9, a resonant sensor (e.g. system as in Figures 1,4,8); a substrate (e.g. underlying substrate/frame; paragraphs [0069]); a proof mass 4 suspended from the substrate by one or more flexures 5 (paragraph [0069]; Figures 1,8) to allow the proof mass to move relative to the substrate along a sensitive axis (observed in Figures 1,8); a first resonant element 1 connected between the substrate and the proof mass (observed in Figure 3); a second resonant element 9 connected between the substrate and the proof mass (observed in Figure 3); the first resonant element 1 and the second resonant element 9 are positioned so that the proof mass is between the first resonant element and the second resonant element along the sensitive axis (observed in Figure 3); the first resonant element 1 and the second resonant element 9 have a substantially identical structure to one another (observed in Figure 3); a third resonant element 2 coupled to the first resonant element 1 (observed in Figure 3; paragraph [0082]); a fourth resonant element 10 coupled to the second resonant element 2 (observed in Figure 3; paragraph [0082]); a sensing circuit is configured to provide a differential output based on a change in relative amplitude or phase of vibration between the first resonant element and the third resonant element and a change in relative amplitude or phase of vibration between the second resonant element and the fourth resonant element.  (See, paragraphs [0069] to [0093]).

With regards to claim 17, Thiruvenkatanathan et al. further discloses a substrate electrode 81,82,83,84 on the substrate, adjacent to the at least one proof mass; an electric circuitry 85 (e.g. control circuit) connected to the substrate electrode configured to apply a voltage to the substrate electrode providing an electrostatic force on the proof mass.  (See, paragraphs [0089] to [0090]).
With regards to claim 18, Thiruvenkatanathan et al. further discloses the electric circuitry 85 is configured to apply an alternating calibration signal to the substrate electrode to drive the proof mass at a calibration frequency; the resonant sensor is configured to use the response of the first resonant element at the calibration frequency to calibrate the resonant sensor.  (See, paragraphs [0089],[0090],[0029]).
With regards to claim 19, Thiruvenkatanathan et al. further discloses the electric circuitry 85 is configured to apply a DC biasing voltage to the substrate electrode.  (See, paragraphs [0035],[0089],[0092]).
With regards to claim 20, Thiruvenkatanathan et al. further discloses at least one additional electrode 81,82,83,84 on the substrate, adjacent to the proof mass; the electric circuitry 85 is configured to apply a damping signal to the substrate electrode or the at least one additional electrode.  (See, paragraph [0091] of Thiruvenkatanathan et al.).

Response to Amendment

Applicant’s arguments with respect to claims 1-22 have been considered but are moot in 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELEN C KWOK/Primary Examiner, Art Unit 2861